
	

113 HR 1816 IH: Veterans’ STEM Education Program
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1816
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Veasey introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  additional educational assistance under the Post-9/11 GI Bill for veterans
		  pursuing a degree in science, technology, engineering, or
		  math.
	
	
		1.Short titleThis Act may be referred to as the
			 Veterans’ STEM Education
			 Program.
		2.Additional
			 educational assistance under Post-9/11 GI Bill for veterans pursuing degree in
			 science, technology, engineering, or math
			(a)Additional
			 assistance
				(1)In
			 generalChapter 33 of title 38, United States Code, is amended by
			 inserting after section 3316 the following new section:
					
						3316A.Veterans’
				STEM Education Program
							(a)In
				General(1)The Secretary may pay to an individual
				entitled to educational assistance under this chapter such additional amount as
				the Secretary considers appropriate if—
									(A)the individual is using such assistance to
				pursue a program of education described in subsection (b); and
									(B)the amount of such assistance otherwise
				provided under this chapter does not cover the full cost of the established
				charges for such program of education, as determined after the application of
				any waiver of, or reduction in, tuition and fees and any scholarship, or other
				Federal, State, institutional, or employer-based aid or assistance (other than
				loans and any funds provided under section 401(b) of the Higher Education Act
				of 1965 (20 U.S.C. 1070a)) that is provided directly to the institution
				offering such program of education and specifically designated for the sole
				purpose of defraying tuition and fees.
									(2)Amounts payable to an individual
				under this section are in addition to any other amounts payable to such
				individual under this chapter.
								(b)Covered Programs
				of EducationA program of education described in this subsection
				is a program of education with a focus (as determined in accordance with
				regulations prescribed by the Secretary for purposes of this section) on
				science, technology, engineering, or
				math.
							.
				(2)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3316 the following
			 new item:
					
						
							3316A. Veterans’ STEM Education
				Program.
						
						.
				(b)Reports to
			 CongressSection 3325(c) of title 38, United States Code, is
			 amended—
				(1)in paragraph (2),
			 by striking ; and and inserting a semicolon;
				(2)by redesignating
			 paragraph (3) as paragraph (4); and
				(3)by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)a detailed description of the activities
				carried out under section 3316A of this title during the academic year covered
				by the report and an evaluation of such activities;
				and
						. 
				
